Filed 6/2/16 Rios v. Valenzuela CA2/4
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   SECOND APPELLATE DISTRICT

                                                DIVISION FOUR


TEODULA RIOS,                                                        B263342

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                      Super. Ct. No. BS153091)
         v.

JEANETTE VALENZUELA,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County,
Stephen M. Moloney, Judge. Affirmed.
         Law Offices of Christopher L. Hoglin and Christopher L. Hoglin for
Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
       Jeanette Valenzuela (Valenzuela) appeals from an order of the superior court
granting the request of Teodula Rios (Rios) for a civil harassment restraining order.
Valenzuela has not cited any evidence that supports her contentions. Therefore we
affirm.


                                    BACKGROUND
       On February 13, 2015, Rios filed a request for a civil harassment restraining
order under Code of Civil Procedure section 527.61 against Valenzuela, her
neighbor. Rios and Valenzuela both testified at the hearing, and two other
witnesses testified on Rios’ behalf.2 The court viewed video recordings, and after
hearing argument from both parties, the court granted the request for a restraining
order. Valenzuela timely appealed.


                                     DISCUSSION
       Valenzuela contends that the superior court’s order granting the restraining
order is not supported by sufficient evidence. She argues that the request for the
restraining order was based on one incident in which she allegedly blocked Rios
from parking her car. However, the record citation she provides does not support
her contention. Indeed, the record contains no evidence regarding the conduct on
which the restraining order was based.
       Similarly, Valenzuela’s contention that Rios did not show she suffered
significant emotional distress is not supported by any citation to the record. There
is simply no evidence in the record of the circumstances surrounding the

1
       Further unspecified statutory references are to the Code of Civil Procedure.
2
       The hearing was not reported; therefore, there is no transcript of the hearing in the
record.
                                            2
restraining order. Accordingly, we affirm. (See Estrada v. Ramirez (1999) 71
Cal. App. 4th 618, 620, fn. 1 [“It is the burden of appellant to provide an accurate
record on appeal to demonstrate error. Failure to do so precludes an adequate
review and results in affirmance of the trial court’s determination. [Citation.]”];
Defend Bayview Hunters Point Com. v. City and County of San Francisco (2008)
167 Cal. App. 4th 846, 859-860 [“Failure to provide an adequate record on an issue
requires that the issue be resolved against the appellant. [Citation.]”].)


                                   DISPOSITION
             The judgment is affirmed.
             NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                               WILLHITE, Acting P. J.




             We concur:




             MANELLA, J.




             COLLINS, J.



                                           3